DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19, 38-39 filed February 09, 2022. 
Election/Restrictions
Applicant’s election without traverse of Group (II), claims 1-19 and 38 in the reply filed on 02/09/2022 is acknowledged. Claim 39 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2022.
Secondly, Applicant’s election without traverse of sirolimus as the species of mTOR inhibitor, bevacizumab as the species of VEGF inhibitor, AZD5563 as the species of Akt inhibitor and alpelisib as the species of PI3K inhibitor. Claims 1-19 and 38 are the subject matter of this Office Action. 
 
 Priority
Acknowledgement is made of Applicant’s claim to priority to U.S. Provisional 62885519 filed 08/12/2019. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11-13, 16-17 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (Molecular Cancer Therapeutics Vol. 16 pages 2486-2501. Published 2017) in view of Boscolo (US2018/0015175 published 01/18/2018). 
Harney teaches rebastinib, which corresponds to the compound of Formula (I) (abstract, Figure 1B). Harney teaches that the compound of Formula (I) is a potent inhibitor of both BCR-ABL and Tie-2 kinases (page 2490 right col. Figure 1C, 1G). 
However, Harvey does not specifically teach that said compound of Formula (I) is effective at treating venous malformations in a subject in need. 
 Boscolo teaches the treatment of venous malformations in a subject in need comprising administering a therapeutically effective amount of a kinase inhibitor that targets BCR-ABL and Tie-2 in combination with the mTOR inhibitor rapamycin (abstract, [0069], [0071], [0094], Figure 1B, Figure 2, claims 1-2). Sequential or alternatively, simultaneous administration of the BCR-ABL kinase inhibitor with the mTOR inhibitor is embraced within the methodology of Boscolo (claims 5-6). Regarding the scope of claims 6-9 and 38, daily administration of the therapeutically effective 30-90 mg/m2 dose of the ABL kinase inhibitor to human patients is taught by Boscolo, which corresponds to a daily amount of 48-144 mg, which overlaps with the therapeutically effective amount embodied in the claims (Boscolo: claims 1, 8; See Reagan-Shaw FASEBJ Vol. 22 pages 659-661 published 2007; Table 1 for conversion of mg/m2 to mg/kg and average weight of a human patient). Applicant is reminded that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05.
Regarding the limitation of claims 12-13, Boscolo teaches that the claimed VEGF inhibitor ponatinib is also effective at treating venous malformations in an administered subject (Figure 2, [0070]-[0078], claims 1-4).
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to administer the art-recognized BCR-ABL and Tie-2 kinase inhibitor rebastinib in combination with the mTOR inhibitor rapamycin in order to effectively treat venous malformations in a subject in need in view of the combination of Harvey and Boscolo.
MPEP 2143 provides a rationale for a conclusion of obviousness including (B): Simple substitution of one known element for another to obtain predictable results;
In the instant case, considering one of ordinary skill in the art prior to the time of the invention knows that a therapeutic combination comprising a BCR-ABL and Tie-2 kinase inhibitor in combination with rapamycin is effective at treating venous malformations in a subject in need, said artisan would have readily predicted that substitution of the ABL and Tie-2 kinase inhibitor ponatinib in the regimen of Boscolo, for an alternative ABL and Tie-2 kinase inhibitor, such as Formula (I) as taught by Harvey, the resulting combination would have also been effective for treating venous malformations in the afflicted subject. 
 Secondly, said artisan would have found it prima facie obvious to incorporate the claimed VEGF inhibitor ponatinib to the regimen of Harvey and Boscolo, as Boscolo teaches that the claimed VEGF inhibitor ponatinib is also effective at treating venous malformations in an administered subject (Figure 2, [0070]-[0078], claims 1-4). Accordingly, said artisan would have readily predicted that the combination of Formula (I), rapamycin and ponatinib would have effectively treated venous malformations in the administered subject. 

Claims 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Harvey (Molecular Cancer Therapeutics Vol. 16 pages 2486-2501. Published 2017) and Boscolo (US2018/0015175 published 01/18/2018) as applied to claims 1, 3-9, 11-13, 16-17 and 38 in view of Castel (WO2016/187157 published 11/24/2016).  
 As disclosed above, the combination of Harvey and Boscolo render obvious the administration of the art-recognized Bcl-Abl and Tie-2 kinase inhibiting Formula (I) in combination with rapamycin to treat venous malformations in a subject in need, as therapeutic compositions comprising Bcl-Abl and Tie-2 kinase inhibiting compounds in combination with rapamycin were known in the art as being effective at treating said venous disorders in subjects in need. 
 However, the combination of Harvey and Boscolo do not specifically teach the incorporation of a PI3K inhibitor, nor the incorporation of an Akt inhibitor into the venous malformation treating regimen.  
  Castel teaches treating venous malformations in a subject in need comprising administering an effective amount of an agent that inhibits the PI3K/Akt pathway (claim 1). Administration of the claimed PI3K inhibitor alpelisib and the claimed Akt inhibitor MK2206 to treat the vascular disorder is embraced within the methodology of Castel (claims 1, 5-7).  As shown in Figures 9 and 26, administration of said PI3K inhibitor alpelisib effectively reduces VM volume in the afflicted subject compared to control (page 6 lines 10-30, page 40 lines 15-35, Fig 9, Fig 26). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate the PI3K inhibitor alpelisib or alternatively, the Akt inhibitor MK-2206 into the venous malformation treating regimen of Bcl-Abl and Tie-2 kinase inhibiting Formula (I) and rapamycin of Harvey and Boscolo above, in view of Castel in order to arrive at the instantly claimed. Motivation to incorporate alpelisib or MK-2206 into the venous malformation treating regimen of Harvey and Boscolo flows logically from the very fact each agent or combination of agents was known in the prior art to have the same therapeutic utility of treating venous malformations in a subject in need, which in turn, raises the reasonable expectation of success, that when combined, a therapeutic regimen comprising Bcl-Abl and Tie-2 kinase inhibiting Formula (I), rapamycin and the PI3K inhibitor alpelisib or, alternatively Bcl-Abl and Tie-2 kinase inhibiting Formula (I), rapamycin and the Akt inhibitor MK-2206, said resulting regimens would be efficacious at treating venous malformations in the administered subject. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980)  wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Harvey (Molecular Cancer Therapeutics Vol. 16 pages 2486-2501. Published 2017) and Boscolo (US2018/0015175 published 01/18/2018) as applied to claims 1, 3-9, 11-13, 16-17 and 38 in view of Petillo (WO2008/046003 published 04/17/2008).
 
 As disclosed above, the combination of Harvey and Boscolo render obvious the administration of the art-recognized Bcl-Abl and Tie-2 kinase inhibiting Formula (I) in combination with rapamycin to treat venous malformations in a subject in need, as therapeutic compositions comprising Bcl-Abl and Tie-2 kinase inhibiting compounds in combination with rapamycin were known in the art as being effective at treating said venous disorders in subjects in need.
 However, the combination of Harvey and Boscolo do not specifically teach wherein said Bcl-Abl and TIE-2 kinase inhibitor of Formula (I) is formulated as a tosylate salt. 
 Petillo teaches pharmaceutical salt formulation for compounds of Formula (I) (abstract, page 6 lines 15-30, page 94,  page 128 Example 1). Petillo teaches that that the toluene sulfonic acid counter ion is one of 36 suitable counter ion carboxylate or sulfonic acid salts for pharmaceutical compositions comprising the compound of Formula (I) (page 6 lines 15-30). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to formulate the art-recognized Bcl-Abl and Tie-2 kinase inhibitor of Formula (I) in the regimen of Harvey and Boscolo above, as the toluene sulfonic acid salt form in view of Petillo in order to arrive at the instantly claimed methodology. 
MPEP 2143 provides rationale for a conclusion of obviousness including (E): Obvious to try, choosing from a finite number of identified predictable solutions with a reasonable expectation of success; 
In the instant case, it was known in the art that the toluene sulfonic acid counter ion is  one of 36 suitable counter ion carboxylate or sulfonic acid salts for pharmaceutical compositions comprising the compound of Formula (I) (Petillo: page 6 lines 15-30). Accordingly, said skilled artisan would have readily predicted that the combination of rapamycin and the Bcl-Abl and Tie-2 kinase inhibitor of Formula (I) as taught by Harvey and Boscolo, wherein said Formula (I) was formulated in the toluene sulfonic acid salt form, said resulting combination would have effectively treated venous malformations in the afflicted subject. 
 
 Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628